Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following: in claim 1, the phrase “characterised in that” should be changed to “wherein” to appropriately comply with the claimed language format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Among claims 1, 3-4 and 7, the term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter. 
For non-limited examples: in claim 1, the phrase “a rotor stack with a plurality of pole teeth and windings around the pole teeth, a plurality of groove wedges, which are arranged radially above the windings” with the term “which” unclearly refers to the pole teeth or the windings or the groove wedges.
	In light of the spec, it is understood as “a rotor stack with a plurality of pole teeth and windings around the pole teeth, 5a plurality of groove wedges[[,]] that are arranged radially above the windings”.  This is one example of the indefinite issue created by the term “which”. Appropriate corrections are required for all the claims that contain the term “which”.
In claim 3, “at least one tooth radially the direction of the groove wedge” is unclear because the groove wedge is located radially with respect to the center of the rotor core, and extended circumferentially (i.e. the groove wedge’s circumferential direction); also, the term “the 
By the same reason, in claim 4, “a clamping point radially in the direction of the rotor stack” is unclear; also, the term “the direction” lacks antecedent basis.  In light of the spec, it is understood as “a clamping point located in a radial direction with respect to the rotor stack”
In claim 5, the recitation of “a recess in the direction of the windings” is unclear because the windings do not have a defined direction.  The written spec does not define what so-called “direction of the windings” is.  The drawings, Figs. 1-2 show the support element having 3 different forms of recesses (21, 23, 25) and at least one of these recesses adjacent to the windings; thus, it is understood as “a recess adjacent to the windings”.  Also, the term “the direction” lacks antecedent basis.
In claim 6, in “the support element has at least one recess in the radial direction”, the term “the radial direction” lacks antecedent basis. 
In claim 7, “the pole tooth has an end portion, which protrudes beyond the windings in the direction of the support element and has a holding region which is engaged with the groove wedge” is unclear because of the following: (a) the terms “which” (two occurrences) do not clearly set reference for intended recited subject matter(s) or established antecedent basis; (b) “which protrudes beyond the windings in the direction of the support element” is unclear; (c) the term “the direction” lacks antecedent basis.  In light of the spec, it is understood as “the pole tooth has an end portion[[,]] that protrudes beyond the windings in a circumferential direction with respect to said end portion has a holding region that is engaged with the groove wedge”
Claim 8 is improper because of the recitation: “the support element supports the groove wedge” does not further provide structural limitations to narrow the independent claim 1, from which claim 8 depends, rather claim 8 only recites the function of the claimed “support element”.
In claim 9, in “the at least one tooth extends merely over a region of the support element”, the term “merely” is a relative term that renders the claim indefinite.  The term "merely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also, the term “the at least one tooth” lacks antecedent basis.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 8-10, as understood, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being fully anticipated by Bulatow et al (US 20150076935, herein ‘Bulatow’); or, in the alternative, under 35 U.S.C. 103 as obvious over Bulatow in view of Cros et al (US 7239060 –herein ‘Cros’).
Bulatow discloses a rotor [2] for an electrical machine, comprising: a rotor stack (see [0026], [0035]) with a plurality of pole teeth [4] and windings [5] around the pole teeth, a plurality of groove wedges [8], which are arranged radially above the windings, in grooves [7] between the pole teeth, a support element [12] is arranged in the grooves [7] between the windings [5] and radially between the groove wedges [8] and the rotor stack [2].
RE claim 3, Bulatow discloses the rotor, wherein the support element [12] has at least one tooth [14] radially in the direction of the groove wedge [8], which tooth is operatively connected to the groove wedge, i.e. the support element’s teeth [14] radially in the direction of the groove wedge (8) (see the arrow in the Fig. 1 included below), the support element’s teeth 
RE claim 8, Bulatow discloses the rotor, wherein the support element supports the groove wedge.
RE claim 9, Bulatow discloses the rotor, wherein the at least one tooth [14] extends over a region of the support element.  
RE claim 10, Bulatow discloses the rotor is a component of a motor that is used in a vehicle with an electrical machine, in particular an electric motor (see [0034]), with a rotor according to claim 1.

    PNG
    media_image1.png
    785
    861
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    605
    1514
    media_image2.png
    Greyscale


Bulatow in view of Cros, Bulatow shows the windings around the rotor pole teeth, but does not provide written detailed disclosure to explicitly state that the rotor windings are wound around the rotor teeth.  Nonetheless, Cros teaches a rotor (fig. 1) of a motor, wherein the rotor having plurality of rotor salient teeth [3] with windings [6] being wound around each rotor tooth (see fig. 1); hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the rotor by configuring the rotor windings as concentrically wound windings respectively wrapped around each of the rotor teeth.  Doing so would increase winding density and facilitate rotor control via rotor windings.  Also, the Examiner takes Official Notice that rotor having plural teeth with windings being wound around respective rotor teeth is well-known in the art (see the Examiner’s cited refs as evidence support this statement).

Claims 1, 4 and 8, as understood, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being fully anticipated by Kubo et al (US 20150155753, herein ‘Kubo’) or, in the alternative, under 35 U.S.C. 103 as obvious over Kubo in view of Cros.
RE claim 1 and 8, Kubo discloses a rotor [2] for an electrical machine, comprising: a rotor stack (see [0035]) with a plurality of pole teeth [32s, 32n] and windings [28s, 28n, 30s, 30n] around the pole teeth, a plurality of groove wedges (i.e. the circumferentially extended portion of retaining member [46 fig. 1-2]), which are arranged radially above the windings, in grooves between the pole teeth, a support element (i.e. the radially extended portion [52 fig. 2] of retaining member [46]) is arranged in the grooves between the windings and radially between the groove wedges and the rotor stack, wherein the support element supports the groove wedge.
RE claim 4, Kubo discloses the rotor, wherein the support element [52] has a clamping point [56] radially in the direction of the rotor stack, wherein clamping point [56] inserted into engagement groove [58] for being operatively connected to the rotor stack, 

    PNG
    media_image3.png
    876
    880
    media_image3.png
    Greyscale

RE claim 1, in the alternative, is rejected as obvious over Kubo in view of Cros, Kubo shows the windings around the rotor pole teeth, but does not provide written detailed disclosure to explicitly state that the rotor windings are wound around the rotor teeth.  Nonetheless, Cros teaches a rotor (fig. 1) of a motor, wherein the rotor having plurality of rotor salient teeth [3] with windings [6] being wound around each rotor tooth (see fig. 1); hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the rotor by configuring the rotor windings as concentrically wound windings respectively wrapped around each of the rotor teeth.  Doing so would increase winding density and facilitate rotor control via rotor windings.  Also, the Examiner takes Official Notice that rotor having plural teeth with windings being wound around respective rotor teeth is well-known in the art (see the Examiner’s cited refs as evidence support this statement).

Claims 1, 3 and 5-9, as understood, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being fully anticipated by Buchan (US 20040263019 – herein ‘Buchan’) or, in the alternative, under 35 U.S.C. 103 as obvious over Buchan in view of Cros.
Buchan discloses a rotor (figs. 1-10) for an electrical machine, comprising: a rotor stack (see [0027]) with a plurality of pole teeth [12] and windings [13-18, fig. 2] around the pole teeth, a plurality of groove wedges [21], which are arranged radially above the windings, in grooves between the pole teeth, a support element [24, figs. 3-5] is arranged in the grooves between the windings and radially between the groove wedges [21] and the rotor stack.

    PNG
    media_image4.png
    641
    1328
    media_image4.png
    Greyscale


RE claim 3, Buchan discloses the rotor, wherein the support element [24] has at least one tooth (unnumbered but shown in figs. 3 & 5, see the above included Examiner’s annotations) radially in the direction of the groove wedge, which tooth is operatively connected to the groove wedge [21] (i.e. the phrase “operatively connected” is generally understood as any connection operatively, but not necessary directly connected; thus, the support member’s two radially extended teeth operatively connected (via unnumbered element shown in fig. 3, see the above included Examiner’s annotations) to the groove wedge [21].
RE claim 5, Buchan discloses the rotor, wherein the support element [24] has a recess [25] adjacent to the windings.
RE claim 6, Buchan discloses the rotor, wherein the support element [24] has at least one recess [25] in the radial direction in order to save weight.
Buchan discloses the rotor, wherein the pole tooth [12] has an end portion [19], which protrudes beyond the windings in the direction of the support element and has a holding region [19a, 19b] which is engaged (to the groove wedge’s portions [23a, 23 b]) with the groove wedge [21].
RE claim 8, Buchan discloses the rotor, wherein the support element supports the groove wedge.
RE claim 9, Buchan discloses the rotor, wherein the at least one tooth extends over a region of the support element (see the above included figs 3 & 5).  
RE claim 1, in the alternative, is rejected as obvious over Buchan in view of Cros, Buchan shows the windings around the rotor pole teeth, but does not provide written detailed disclosure to explicitly state that the rotor windings are wound around the rotor teeth.  Nonetheless, Cros teaches a rotor (fig. 1) of a motor, wherein the rotor having plurality of rotor salient teeth [3] with windings [6] being wound around each rotor tooth (see fig. 1); hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the rotor by configuring the rotor windings as concentrically wound windings respectively wrapped around each of the rotor teeth.  Doing so would increase winding density and facilitate rotor control via rotor windings.  Also, the Examiner takes Official Notice that rotor having plural teeth with windings being wound around respective rotor teeth is well-known in the art (see the Examiner’s cited refs as evidence support this statement).


Claims 1, 5-8 and 10, as understood, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being fully anticipated by Park et al (US 20170353092 – herein ‘Park’) or, in the alternative, under 35 U.S.C. 103 as obvious over Park in view of Cros.
Park discloses a rotor (figs. 4-5) for an electrical machine, comprising: a rotor stack (see [0057]) with a plurality of pole teeth [11] and windings [1] around the pole teeth, a plurality of groove wedges [61: 63, 65], which are arranged radially above the windings, in grooves [13] between the pole teeth [11], a support element [51] is arranged in the grooves between the windings and radially between the groove wedges [61] and the rotor stack.


    PNG
    media_image5.png
    681
    856
    media_image5.png
    Greyscale


RE claim 5, Park discloses the rotor, wherein the support element [51] has a recess [53] adjacent to the windings.
RE claim 6, Park discloses the rotor, wherein the support element [51] has at least one recess [53] in the radial direction in order to save weight.
RE claim 7, Park discloses the rotor, wherein the pole tooth [11] has an end portion [15], which protrudes beyond the windings in the direction of the support element [51] and has a holding region (unnumbered but shown in fig. 5) which is engaged (to the groove wedge’s portions [67]) with the groove wedge [61].
RE claim 8, Park discloses the rotor, wherein the support element supports the groove wedge.  
RE claim 10, Park discloses a vehicle with an electrical machine, in particular an electric motor, with a rotor according to claim 1.
RE claim 1, in the alternative, is rejected as obvious over Park in view of Cros, Park shows the windings around the rotor pole teeth, but does not provide written detailed disclosure to explicitly state that the rotor windings are wound around the rotor teeth.  Nonetheless, Cros teaches a rotor (fig. 1) of a motor, wherein the rotor having plurality of rotor salient teeth [3] with windings [6] being wound around each rotor tooth (see fig. 1); hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buchan, as applied in claim 1, in view of Lloyd (US 5892306 – herein ‘Lloyd’).
Lloyd teaches a rotor (10, fig. 4) having plural teeth define respective grooves [18] there-between (i.e. interpole regions [18]) and each groove is provided with a support element [30] (i.e., as similar to the claimed support element and its arrangement, the Lloyd rotor’s insert [30] is considered as equivalent to the claimed support element because the insert [30] is located within each groove that is defined by adjacent rotor teeth, as so is the claimed support element), wherein the support element [30] as at least one recess [32] (i.e. slot [32] in fig. 4) for compensating for an unbalance of the rotor (i.e. recess/slot [32] is for holding balancing compound [19] to balance a load, see col. 3 lines 19-29 and fig. 4).  Those skilled in the art would understand that the Lloyd important teaching concept is that in order to balance the rotor, balancing element(s) would be located within recess(es)/hole(s)/slot(s) that is/are configured in the support element, which is located in the groove/slot of the rotor.  Therefore, by applying the Lloyd important teaching concept, it would have been obvious to one skilled in the art before the 
Cited Prior Art References
The following prior art refs is evidence support the Examiner’s statement that rotor having plural teeth/poles with windings wound around the respective rotor teeth/poles is well-known in the art: US 20140077654 (fig. 1), US 20110025160 (fig. 1), US 20100259136 (fig. 3).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAN N NGUYEN/Primary Examiner, Art Unit 2834